Charles A. Muzzicato received the party nomination for State Senator in the primary election of both the Republican and American Labor parties. Subsequently he received the nomination of the Republican party for Representative-at-Large. Thereafter he declined the nomination of both parties for State Senator and the Board of Elections accepted the declination. Petitioner as the candidate of another party thereafter instituted this proceeding contending that under the Election Law the nominee *Page 106 
could decline only the party nomination of the Republican party but could not decline the party nomination of the American Labor party.
The Election Law (Cons. Laws, ch. 17) provides in section 319-f, subdivision 8: "A person whose name is printed on the primary ballot of a party, as a candidate for nomination by it to public office, and who is nominated, if such person is thereafter nominated for another office by such party * * * may decline the nomination made at the primary election * * *."
Construing the statute in accordance with the mandate of section 319-h, that "* * * the provisions of this article shall be construed liberally for the purposes herein expressed or intended," we reach the conclusion that section 319-f, subdivision 8 authorizes a candidate, in the circumstances herein described, to decline any nomination made at a primary election since that is the only practicable method by which he can take advantage of the statutory permission to terminate his candidacy for office.
The order of the Appellate Division should be reversed and that of the Special Term affirmed.